Order entered May 16, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00147-CV

                    IN THE INTEREST OF D.P., A CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-14694

                                      ORDER

      Before the court is appellant Grandmother’s May 13, 2022 motion for

extension of time to file her brief. We GRANT the motion and ORDER the brief

be filed no later than May 26, 2022. Because this is an accelerated appeal in a

parental termination case and the brief was first due April 28, 2022, we caution

that further extension requests will be disfavored.


                                              /s/     LESLIE OSBORNE
                                                      JUSTICE